                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                             )
                                                      ) Case No. 1:10-cr-088-TRM-SKL-01
 v.                                                   )
                                                      )
 KERRY LAMAR MCKINNEY                                 )

                                MEMORANDUM AND ORDER

        KERRY LAMAR MCKINNEY, (“Defendant”) appeared for a hearing on March 19, 2021,
 in accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition
 for a Warrant for an Offender Under Supervision (“Petition”) in the above matter.

         Defendant was placed under oath and informed of his constitutional rights. It was
 determined that Defendant wished to be represented by an attorney and he qualified for appointed
 counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
 It was also determined that Defendant had been provided with and reviewed with counsel a copy
 of the Petition.

        The Government moved that Defendant be detained without bail pending his revocation
 hearing before U.S. District Judge McDonough. Defendant requested and had a preliminary
 hearing and waived a detention hearing.

         Based upon the evidence and argument at the preliminary hearing, the Court finds there is
 probable cause to believe Defendant has committed violations of his condition of supervised
 release as alleged in the Petition.

        Accordingly, it is ORDERED that:

         (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
 to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision.

         (2) In the event counsel are unable to reach agreement with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision, they shall request a hearing
 before U.S. District Judge McDonough.

         (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
 further order from this Court is GRANTED.

        SO ORDERED.

        ENTER.                                 s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE


Case 1:10-cr-00088-TRM-SKL Document 56 Filed 03/23/21 Page 1 of 1 PageID #: 129
